Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was charged in a misbehavior report with violating numerous prison disciplinary rules in the wake of a gang-related assault upon an inmate following which petitioner, who was allegedly a gang member present for the attack, disposed of the weapon used therein. After a tier III disciplinary hearing, petitioner was found guilty as charged. His administrative appeal was unsuccessful, and this CPLR article 78 proceeding ensued.
We confirm. The misbehavior report, coupled with the confidential documentary evidence and testimony considered by the Hearing Officer in camera, provide substantial evidence supporting the determination of guilt (see Matter of Elliott v *1136Fischer, 73 AD3d 1366,1366-1367 [2010]; Matter of Hill v Fischer, 69 AD3d 1103, 1103 [2010]). The Hearing Officer was free to credit that evidence over petitioner’s denial of involvement in the attack and the victim’s testimony that he did not believe that petitioner would harm him and did not know if petitioner played a role in the attack. Petitioner’s remaining arguments have been reviewed and found to be without merit.
Mercure, J.P., Peters, Spain, Rose and Stein, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.